Citation Nr: 0930161	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  07-08 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1962 to August 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In June 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.

FINDING OF FACT

Right ear hearing loss was not affirmatively shown to have 
had onset during service; right ear hearing loss was not 
manifested to a compensable degree within one year from the 
date of separation from service; and right ear hearing loss, 
first diagnosed after service beyond the one-year presumptive 
period for sensorineural hearing loss as a chronic disease, 
is unrelated to an injury, disease, or event of active 
service origin.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
active service, and service connection may not be presumed to 
have been incurred during active service.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in May 2006.  The notice included the type of evidence needed 
to substantiate the claim of service connection, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
and evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service. 

The notice included the type of evidence needed to 
substantiate the claim of service connection, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
and evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service.  The Veteran was notified of the 
type of evidence needed to substantiate the claim of 
secondary service connection, namely, evidence that the 
claimed disability was caused or aggravated by a service-
connected disability.

The Veteran was notified that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any non-Federal records on 
his behalf.  The VCAA notice included the provisions for the 
effective date of a claim and for the degree of disability 
assignable. 

As for content of the VCAA notice, the document complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (identifying the document that satisfies 
VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 
119-120 (2004) (pre-adjudication notice; and of Dingess v. 
Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the 
elements of the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records, VA records, and private records.  The 
Veteran has been afforded a VA examination.  



As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 

REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

Where a veteran who served for ninety days develops hearing 
loss of the sensorineural type to a degree of 10 percent or 
more within one year from separation from service, service 
connection may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385

Factual Background

The service treatment records do not contain a complaint, 
finding, history, treatment, or diagnosis of hearing loss.  
The service personnel records show that the Veteran served as 
a stationary engineer.  The Veteran testified that this 
included service aboard an aircraft carrier and a destroyer.  
He testified that the noise level was extremely loud while 
working in either the engine room or the pump room.  He also 
testified to once standing near a turret gun that fired 
unexpectedly.  

The Veteran testified that he did not undergo a full medical 
examination upon separation.  The service treatment records 
do document a separation examination in July 1966 and hearing 
measured by whispered and spoken voice was 15/15.  There was 
no audiometric examination on separation. 

After service, on VA examination in September 2006, the 
examiner noted that the Veteran was exposed to loud noises 
throughout his military career, which included work in pump, 
generator, and engine rooms aboard ship for 46 months.  He 
also described the turret gun incident to the VA examiner.  
After service, the Veteran had a job in hospital facilities 
maintenance and denied significant post-service noise 
exposure.  



An audiogram revealed pure tone thresholds, in decibels, at 
500, 1000, 2000, 3000, and 4000, Hertz as 55, 45, 35, 40, and 
35, in the right ear and 15, 10, 10, 15, and 15 in the left 
ear.  Speech recognition scores were 96 percent in the right 
ear and 96 percent in the left.

The VA examiner diagnosed a mild to moderate mixed hearing 
loss in the right ear and hearing within normal limits in the 
left.  The examiner expressed the opinion that it was not 
likely that service noise exposure resulted in the hearing 
loss.  The examiner explained that the configuration and type 
of hearing loss in the right ear is not consistent with a 
noise-induced hearing loss.

Analysis

On the basis of the service treatment records, right ear 
hearing loss was not affirmatively shown to have been present 
during service, and service connection under 38 U.S.C.A. 
§§ 1110, 1131 and 38 C.F.R. § 3.303(a) is not established.  

The Board acknowledges the Veteran's assertion that he was 
not given a proper medical examination upon separation which 
would include audiometric testing.  The service treatment 
records, however, record a normal result for the whispered 
and spoken voice.  

As the service treatment records lack the documentation or 
the combination of manifestations sufficient to identify 
right ear hearing loss and sufficient observation to 
establish chronicity during service, and as chronicity in 
service is not adequately supported by the service medical 
records, then a showing of continuity of symptomatology after 
service is required to support the claim.

Right ear hearing loss was first diagnosed on VA examination 
in September 2006.  The absence of symptoms of right ear 
hearing loss from 1966 to 2006 is evidence against continuity 
of symptomatology. 38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F. 3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the Veteran's entire medical history, including a 
lengthy period of absence of complaints.).

And the diagnosis of mixed hearing loss, that is, conductive 
and sensorineural hearing loss, in 2006 is well beyond the 
one-year presumptive period for hearing loss of the 
sensorineural hearing loss type as a chronic disease under 38 
U.S.C.A. §§ 1112, 1137 and 38 C.F.R. §§ 3.307, 3.309.

Although the Veteran is competent to describe noise exposure, 
where, as here, the determinative question is one of medical 
causation, that is, whether the right ear hearing loss was 
the result of an injury or event of service origin, where a 
lay assertion of medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), and competent 
medical evidence is required to substantiate the claim. 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion. 38 C.F.R. § 3.159.

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on 
medical causation, where a lay assertion of medical causation 
is not competent evidence.  For this reason, the Board 
rejects the Veteran's statements as competent evidence to 
substantiate the claim that the current right ear hearing 
loss is related to an injury or event of service origin.  

As for service connection based on the documentation of right 
ear hearing loss after service under 38 C.F.R. § 3.303(d), on 
the question of medical causation, the VA examiner expressed 
the opinion that the Veteran's right ear hearing loss was 
unlikely due to noise exposure in service because of the 
configuration and type of hearing loss was not consistent 
with a noise-induced hearing loss.




As the only medical nexus opinion of record is unfavorable to 
the claim, and as the Board may consider only independent 
medical evidence to support its finding on the question of 
medical causation, where a lay assertion of medical causation 
is not competent evidence, the preponderance of the evidence 
is against the claim of service connection, and the benefit-
of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b).


ORDER

Service connection for right ear hearing loss is denied.


____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


